

	

		II

		109th CONGRESS

		1st Session

		S. 588

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. McCain (for himself

			 and Mr. Kyl) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the National Trails System Act to direct the

		  Secretary of the Interior and the Secretary of Agriculture to jointly conduct a

		  study on the feasibility of designating the Arizona Trail as a national scenic

		  trail or a national historic trail.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Arizona Trail Feasibility Study

			 Act.

		

			2.

			Arizona Trail feasibility study

			Section 5(c) of the National

			 Trails System Act (16 U.S.C. 1244(c)) is

			 amended—

			(1)by redesignating paragraphs (42) (as added

			 by section 3 of Public Law 107–214) and (41) (as added by section 2 of Public

			 Law 107–338) as paragraphs (41) and (42), respectively; and

			(2)by adding at the

			 end the following:

				

					

						(43)

						Arizona Trail

						

							(A)

							In general

							The Arizona Trail, extending approximately 790 miles through

				Arizona from the border between Arizona and Utah to the international border

				with Mexico, as generally depicted on the map entitled The Arizona

				Trail-DRAFT and dated March 22, 2004, and that consists of a corridor

				of open space that—

							

								(i)

								includes 7 ecological zones;

							

								(ii)

								features deserts, canyons, mountains, lakes, and rivers;

				and

							

								(iii)

								connects 6 wilderness areas, 4 national forests, 2 national

				parks, and 30 outdoor recreational areas.

							

							(B)

							Requirement

							The Secretary of the Interior and the Secretary of Agriculture

				shall jointly conduct the study under subparagraph (A).

						

							(C)

							Availability of map

							The map described in subparagraph (A) shall be on file and

				available for public inspection in the appropriate offices of the Bureau of

				Land Management.

						

							(D)

							Authorization of appropriations

							There is authorized to be appropriated to carry out the study

				under subparagraph (A) $200,000 for the period of fiscal years 2006 through

				2008, of which—

							

								(i)

								$100,000 shall be made available to the Secretary of

				Agriculture; and

							

								(ii)

								$100,000 shall be made available to the Secretary of the

				Interior.

							.

			

